UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7533


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

PAUL GEORGE KRATSAS, a/k/a P. J. Kratsas,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, Chief District
Judge. (1:92-cr-00208-DKC-1)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul George Kratsas, Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul George Kratsas appeals the district court’s order

denying his motion to correct judgment under Fed. R. Crim. P.

36.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States    v.   Kratsas,   No.   1:92-cr-00208-DKC-1

(D. Md. Nov. 1, 2011).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     2